 ASSOCIATED BUSINESS SERVICE219The Intervenor would exclude Norman Bean as a professionalemployee. The Employer would include him, while the Peti-tioner takes no position. Bean's primary function is develop-ing new equipment and improving old, and he does considerableresearch.He is required to exercise a high degree of inde-pendent judgment and discretion in this specialized field. Beanisa college graduate and has an engineering degree. In viewof the foregoing, we find that he is a professional employee andshall exclude him.We find that the following employees of the Employer con-stitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act:All production-department 5and engineering-department em-ployees at the Employer's television station at Miami, Florida,including program-planning employees, but excluding companyofficers, receptionist, administrative officer, clerical, per-sonnel department and sales department employees, an-nouncers, talent, film cameramen and news editors, profes-sional employees, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]5 The Intervenor would exclude as supervisors program directors, Bruton, Johns, and Zinn.As the record is inconclusive regarding their duties and authority, we shall permit them tovote subject to challenge. The record indicates that all production-department employeestake turns as program directors.DOROTHY E.FITZPATRICK d/b/a ASSOCIATED BUSINESSSERVICE'andLOCAL16,AMALGAMATED LITHO-GRAPHERS OF AMERICA,CIO, Petitioner.Case No. 9-RC-2052. November 25, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold M.Kennedy, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representcertain employees of the Employer. 2'The Employer's name appears as corrected at the hearing.2 Louisville Printing Pressmen and Assistants Union No. 28, International Printing Press-men and Assistants Union of North America, AFL, submitted an adequate showing of interestprior to the date of the hearing, but did not appear at the hearing when informed that it wasout of compliance with Section 9 (f) and (g) of the Act. Having effected compliance subsequentto the hearing, it filed a motion with the Board to intervene in the instant proceeding and haveitsname placed on the ballot in the election directed herein. We hereby grant the motionSylvania Electric Products, Inc., 87 NLRB 597107 NLRB No. 65. 220DECISIONSOF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all lithographic productionemployees. There is no history of collective bargaining at theEmployer's plant. The Employer agrees, and we find, that thisisan appropriate unit.3 However, the parties disagree as tothe unit placement of three employees.Robert Staples: The Petitioner contends that Staples shouldbe included in the unit as a lithographic production employee,while the Employer would exclude him. The record indicatesthat Staples spends about 90 percent of his time driving a truckorworking in the bindery, and the balance of his time onlithographic work. We believe that Staples is essentially a non-lithographic worker and shall therefore exclude him from theunit.Mae Hall: The Employer asserts that Hall should be includedin the unit, while the Petitioner would exclude her. The recordshows that, while she spends the major portion of her timeoperating a letterpress,working in the bindery,and perform-ing other nonlithographic work, she regularly spends a sub-stantial part of her time in lithographic work.RollieTatum: The Petitioner would exclude Tatum, whiletheEmployer would include him. The record shows that hespends approximately 50 percent of his time in lithographicproduction work.We shall include Hall and Tatum in the unit to the extent thatthey do lithographic work and permit them to vote in the elec-tion directed herein.We find that all lithographic production employees of the Em-ployer, excluding office-clerical employees, the accountant, andall supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.5.The Petitioner contends that Norman Lee Carter, an ap-prentice lithograph pressman, has been only temporiarilylaid off and, hence, that he should be permitted to vote in theelection. The Employer asserts that he has been permanentlylaid off.When laid off, he received a card stating that he wasterminated because of "lack of work" and that the Employer"will rehire in future if feasible." Carter testified that he con-siders himself only temporarily laid off. The Employer testifiedCarter had been permanently separated from his job. The Em-ployer further testified that Carter had received separationpay, which is only given upon permanent termination of employ-ment. Upon the entire record, we find that Carter has noreasonable expectation of reemployment and that he is thereforeineligible to vote in the election directed herein.43josten Manufacturing Company, 101 NLRB 189.4C D. Beck & Company, Inc., 96 NLRB 1130. SOUTHERN CAR & MANUFACTURING COMPANY221The Petitioner contends that Clarence Thompson, a litho-grapher, is not eligible to vote because be had not started workat the time of the hearing, while the Employer contends thathe should be permitted to vote as he was already hired at thedate of the hearing. In accordance with our usual practice, wewill permit Thompson to vote if he was employed during thepayroll period immediately preceding the date of our Directionof Election, 5 and meets the other conditions of eligibility setforth therein.6[Text of Direction of Election omitted from publication.]5 The Goldenberg Company, 77 NLRB 335.6 The Petitioner requests that the Board fix the eligibility period as the payroll periodimmediately preceding the date of the instant hearing. However, we perceive no reason fordeparting from our usual practice in this respect.SOUTHERNCAR & MANUFACTURING COMPANYandLOUISC. TATE, PetitionerandSHOPMEN'SLOCAL UNION NO.539 OF THEINTERNATIONAL ASSOCIATIONOF BRIDGE,STRUCTURAL AND ORNAMENTAL IRON WORKERS, AFLSOUTHERNCAR & MANUFACTURING COMPANY,PetitionerandSHOPMEN'SLOCAL UNION NO. 539 OF THE INTER-NATIONAL ASSOCIATIONOF BRIDGE,STRUCTURAL ANDORNAMENTAL IRON -WORKERS, AFL.Cases Nos.10-RD-116 and 10-RM-115. November 25, 1953SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESOn August 4, 1953, pursuant to a Decisionand Order, issuedby the Board on July 14, 1953, an election was conducted underthe direction and supervision of the Regional Director for theTenth Region, among the employees of the Employer in the unitfound appropriate in the Decision.' Upon the conclusion of theelection, the parties were furnished a tally of ballots, whichshowed that, of approximately 67 eligible voters, 58 cast ballots,ofwhich 33 were for, and 24 against, the Union and 1 waschallenged.On August 10, 1953, the Employer and employee Tate jointlyfiled objections to conduct allegedly affecting the results of theelection.After an investigation, the Regional Director, onSeptember 18, 1953, issued and served upon the parties hisreport on objections, in which he found that the objections did1106 NLRB 144.2 An election had theretofore been held among the employees in this unit on March 3, 1953,pursuant to a stipulation for certification upon consent election. The Union filed objectionsto that election and the Board issued the above-mentioned decision in which it sustained theobjections, set aside the election, and directed that a new election be held.107 NLRB No. 66.337593 0 - 55 - 16